—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Hubsher, J.), dated June 25, 2002, which granted the defendants’ motion to change venue from Kings County to Suffolk County.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the Clerk of the Supreme Court, Suffolk County, is directed to deliver to the Clerk of the Supreme Court, Kings County, all papers filed in this action and certified copies of all minutes and entries (see CPLR 511 [d]).
The defendants conceded in their motion that the defendant Four G’s Truck Renting Co., Inc., maintained its principal place of business in Kings County. Therefore, the plaintiffs’ designation of Kings County as the venue for trial was proper (see CPLR 503 [a], [c]). In addition, the defendants failed to establish the necessary criteria to demonstrate entitlement to relief pursuant to CPLR 510 (3) (see O’Brien v Vassar Bros. Hosp., 207 AD2d 169 [1995]). Thus, the Supreme Court improperly granted the defendants’ motion to change venue. Altman, J.P., Smith, Luciano, Adams and Cozier, JJ., concur.